DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 23rd, 2020 has been entered.
The amendment of claims 1-3 and 9-11 and cancellation of claims 5-6 and 13-14 have been acknowledged.
In view of the amendment, the claim objections and the 35 U.S.C. 112(b), 102(a)(1), and 103 rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, filed on December 23rd, 2020, with respect to the amended independent claims, have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) and 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-12, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has overcome all of the claim objects and rejections under 35 U.S.C. 112(b). In addition, Applicant’s arguments regarding previously dependent claims 5-6 and 13-14 (now incorporated with claims 1 and 9) are persuasive.
The prior art of record teaches that it was known at the time the application was filed to use a decision-making tool based on supervised learning to detect defects in a solder paste inspection system. The prior art teaches using a random forest algorithm and a CNN algorithm.
et al. U.S. 2018/0341248). 
However, the prior art, alone or in combination, does not appear to teach or suggest using a specific algorithm based on the determined type of the input test data, i.e., using the random forest algorithm if the test data type is a value and using the CNN algorithm if the test data type is an image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667